                 Case 1:20-cr-00217-NONE-SKO Document 27 Filed 12/22/20 Page 1 of 3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release                                         Page 1 of        Pages



                                      UNITED STATES DISTRICT COURT
                                                                          for the
                                                 Eastern District of California

UNITED STATES OF AMERICA,                                                 )
                              v.                                          )
                                                                          )             Case No.      1:20CR00217-001 NONE SKO
KEVIN JAMES STRUTZ,                                                       )


                                       ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:             UNITED STATES DISTRICT COURT, 2500 TULARE STREET, FRESNO CA 93721
                                                                                              Place



      on                                                           March 26, 2021 at 8:30am
                                                                              Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
                Case
 AO 199B (Rev. 09/08-   1:20-cr-00217-NONE-SKO
                      EDCA                                            Document
                           [Fresno]) Additional Conditions of Release (General)                    27 Filed 12/22/20 Page 2 ofPage
                                                                                                                               3                               2 of     3 Pages

 STRUTZ, Kevin James
 Doc. No. 1:20-CR-00217-NONE-SKO-001
                                                              ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other persons and the
community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

       (6)         The defendant is placed in the custody of:

                          Name of person or organization Cynthia Earl

            who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the defendant at all
            scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of release or disappears.
                                   /s/ Cynthia Earl
                        SIGNED: ________________________________
                                                                         by telephone

                                 CUSTODIAN
       (7)         The defendant must:
                   (a)    report on a regular basis to the following agency:
                           Pretrial Services and comply with their rules and regulations;
                   (b)    report as directed to the Pretrial Services Agency upon your release from custody;
                   (c)    reside at a location approved by the PSO, and not move or be absent from this residence for more than 24 hrs. without prior approval of PSO;
                           travel restricted to Eastern District of California, unless otherwise approved in advance by PSO;
                   (d)    report any contact with law enforcement to your PSO within 24 hours;
                   (e)    cooperate in the collection of a DNA sample;
                   (f)    avoid all contact, directly or indirectly (including by any electronic means), with any person who is a known victim or witness in the subject
                           investigation or prosecution and any of the alleged victims or witnesses in any of the other instances that are referred to in the pretrial services
                           report;
                   (g)    comply with all of the restrictions of any restraining order against you;
                   (h)    not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other dangerous weapon; additionally,
                           you must provide written proof of divestment of all firearms/ammunition, currently under your control;
                   (i)    submit to drug and/or alcohol testing as approved by the PSO. You must pay all or part of the costs of the testing services based upon your
                           ability to pay, as determined by the PSO;
                   (j)    refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription by a licensed medical
                           practitioner; and you must notify Pretrial Services immediately of any prescribed medication(s). However, medical marijuana, prescribed
                           and/or recommended, may not be used;
                   (k)    not access the Internet, and if you are eventually permitted to return to your mother’s (third party custodian) home, she must password protect
                           the Wi-Fi service in the family home and not provide the password to you;
                   (l)    not possess any communication device. If you are released to your mother’s home, as an approved residence, you may use your mother’s
                           cellular phone to communicate with defense counsel, pretrial services agency, and treatment providers, but only under your mother’s
                           supervision;
                   (m) not use or possess a computer or any device capable of accessing the internet including a smart phone in your residence, if you are permitted
                           to return home, or at any other location unless otherwise approved by the PSO. Your custodian and your son, if you allowed to return home,
                           are authorized to have one password protected smartphone and one password protected iPad and on password protected laptop computer in
                           the residence; additionally, you must surrender your personal smartphone to your custodian and your custodian must secure this device in a
                           location where you do not have access;
                   (n)    participate in the substance abuse treatment program at WestCare inpatient facility and comply with all the rules and regulations of the
                           program. You must remain at the inpatient facility until released by the PSO;
                   (o)    a responsible party, approved by Pretrial Services, must escort you to all required court hearing and escort you back to the inpatient facility
                           upon completion of the hearing;
                   (p)    upon successful completion of WestCare inpatient facility, if you are allowed at that point to return home, you must seek and/or maintain
                           employment and provide proof of same as requested by your PSO;
                   (q)    upon successful completion of WestCare inpatient facility, if you are allowed to return home, you must reside with your third-party custodian
                           and you must not absent yourself from this residence for more than 24 hours without prior approval of the PSO:
                   (r)    upon completion of the residential program, if you are allowed to return home at that point, you must participate in a program of medical or
                           psychiatric treatment, including treatment for drug or alcohol dependency, as approved by the PSO. You must pay all or part of the costs of
                           the counseling services based upon your ability to pay, as determined by the PSO;
                   (s)    upon successful completion of the WestCare residential treatment program, if you are allowed at that time to return home, you must participate
                           in the following Location Monitoring program component and abide by all the requirements of the program, which will include having a
                           location monitoring unit installed in your residence and a radio frequency transmitter device attached to your person. You must comply with
                           all instructions for the use and operation of said devices as given to you by the Pretrial Services Agency and employees of the monitoring
                           company. You must pay all or part of the costs of the program based upon your ability to pay as determined by the PSO; HOME
                           DETENTION: You must remain inside your residence at all times except for employment; education; religious services; medical, substance
                           abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other essential activities pre-approved by
                           the PSO. Essential activities include haircuts, DMV appointment, banking needs, or other activities that cannot be completed by another
                           person on your behalf; and,

                    USMS SPECIAL INSTRUCTIONS:
                   (t)       have your release on bond delayed until 6:00 a.m. on Monday, December 28, 2020 at which time your third-party custodian or a party
                              approved by a pretrial services officer, will be directed to transport you directly from the Fresno County Jail to WestCare inpatient facility.
                              This matter will be set for status conference the week before, at lease five days before 90 days from December 28, before Judge Drozd on
                              Friday, March 26 at 8:30 a.m., for progress report regarding the defendant’s participation and conduct at WestCare, and for consideration at
                              that time, if you are to be released from WestCare, and whether conditions at that point exist that provide reasonable assurance of safety to
                              the community were your release to continue at that time.
                  Case
AO 199C (Rev. 09/08- EDCA1:20-cr-00217-NONE-SKO
                         [Fresno]) Advice of Penalties         Document 27 Filed 12/22/20PagePage
                                                                                                3 3 of
                                                                                                    of 3                  3    Pages

                                       ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: KEVIN JAMES STRUTZ

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more – you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years – you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony – you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor – you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                              Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                                  /s/ Kevin James Strutz
                                                                                    Defendant’s Signature




                                            Directions to the United States Marshal

( X ) The defendant is ORDERED released after processing.




          December 21, 2020
Date:
                                                                                  Judicial Officer’s Signature

                                                         Dale A. Drozd        U.S. District Judge
                                                                                    Printed name and title




                  DISTRIBUTION:    COURT      DEFENDANT      PRETRIAL SERVICE       U.S. ATTORNEY          U.S. MARSHAL
